 Case: 6:20-cv-00097-JMH Doc #: 16 Filed: 08/11/21 Page: 1 of 8 - Page ID#: 541



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                      SOUTHERN DIVISION at LONDON


BRENDA LEE BOND,                         )
                                         )
      Plaintiff,                         )                  Case No.
                                         )               6:20-CV-97-JMH
v.                                       )
                                         )                MEMORANDUM
                                         )             OPINION and ORDER
KILOLO KIJAKAZI,                         )
ACTING COMMISSIONER OF SOCIAL            )
SECURITY,                                )
                                         )
      Defendant.                         )

                                       ***

     Plaintiff     Brenda Lee     Bond       seeks   judicial   review    of   the

Commissioner’s     final    decision     denying       her   applications      for

disability insurance       benefits (DIB)        and   supplemental      security

income (SSI) under Titles II and XVI of the Social Security Act

(Act). Fully briefed (DE 13 & 15), the matter is ripe for review.

      Ms. Bond applied for DIB and SSI in July 2017. (See Tr.                  15,

162, 167). The ALJ’s decision denying her applications became the

Commissioner’s final decision when the agency’s Appeals Council

denied her request for review (Tr. 1-4, 15-24). See 20 C.F.R. §

404.981. The Court has jurisdiction under 42 U.S.C. §§ 405(g) and

1383(c)(3).

     Ms. Bond was 55 years old in March 2016, when she alleged

that she became disabled due to low back pain (Tr. 23, 195, 198).

The earliest medical evidence in the record came seven months

                                 Page 1 of 8
 Case: 6:20-cv-00097-JMH Doc #: 16 Filed: 08/11/21 Page: 2 of 8 - Page ID#: 542



later, in October 2016, when she complained of low back pain that

had begun three days prior (Tr. 257, 263). A magnetic resonance

imaging (MRI) study showed mild-to-moderate degenerative changes.

(See Tr. 287-88). There is no additional evidence that Ms. Bond

sought any medical treatment between October 2016 and November

2017, when she reported pain in her low back and right hip. (Tr.

361). At that time, providers observed decreased range of motion

with muscle spasms but normal motor power, sensation, and reflexes.

(Tr. 362).

     In December 2017, state agency medical consultant Dr. Allen

Dawson reviewed the record to evaluate Ms. Bond’s abilities. (Tr.

68-69). He concluded that there was insufficient evidence in the

record — at that time — to make a finding as to her limitations.

(Tr. 69). The next month, neurosurgeon Dr. William Brooks observed

a marked reduction in Ms. Bond’s lower back range of motion;

however, he noted that her straight leg raise was normal and that

she displayed no weakness, sensory loss, or reflex asymmetry, and

had a normal gait. (Tr. 370). A study would later reveal some

compression    on   a   nerve   root,   for   which   Ms.   Bond   would   have

scheduled back surgery for the following April. (See Tr. 389-90,

371). After surgery, extreme pain was reported, but Ms. Bond was

still able to walk around the examination room unassisted and

displayed normal reflexes, muscle tone, and coordination. (Tr.

373-74).

                                 Page 2 of 8
 Case: 6:20-cv-00097-JMH Doc #: 16 Filed: 08/11/21 Page: 3 of 8 - Page ID#: 543



      That July, a physician assistant at Dr. Brooks’ practice,

Debbie Croucher, observed an indicium of increased pain with

movement but no gait weakness. (Tr. 376). An x-ray showed “mild

multilevel degenerative changes” (Tr. 389-90). Ms. Croucher wrote

that Ms. Bond was “unable to work at her usual job due to ongoing

back and leg pain after surgical intervention” and was “preclude[d]

. . . from prolonged sitting, standing and walking” (Tr. 396).

      Ms. Bond next saw Dr. Brooks in August 2018 after she fell

and injured her right knee (Tr. 379). An MRI showed no internal

derangement in the knee, but Dr. Brooks nevertheless concluded

that she would benefit from a second back surgery (Tr. 392-93,

382). In October, after surgery, Ms. Bond was doing “reasonably

well” (Tr. 383). Dr. Brooks observed a normal straight leg raise

and improved strength (Tr. 386). He wrote that Ms. Bond was “unable

to work at th[at] point in time” and “m[ight] well be permanent[ly]

disabled from driving trucks, etc.” (Tr. 386).

      The next month, Ms. Bond went to a hospital for shortness of

breath and wheezing (Tr. 297). A chest x-ray showed evidence of

pneumonia, for which providers thought could be remedied with

medication and home care. (Tr. 305, 320). Several days later,

however, Ms. Bond returned to the hospital with worsening pneumonia

and   resultant    respiratory     failure    (Tr.   307,   317,    322).   She

displayed a nontender back, normal range of motion, and normal

strength. (Tr. 326, 349, 352, 355).

                                 Page 3 of 8
 Case: 6:20-cv-00097-JMH Doc #: 16 Filed: 08/11/21 Page: 4 of 8 - Page ID#: 544



     The ALJ followed the Commissioner’s five-step                    sequential

evaluation process for disability claims (Tr. 17-24). See 20 C.F.R.

§ 404.1520(a)(4) (outlining the process). As relevant here, the

ALJ found between steps three and four that Ms. Bond had the RFC

to   perform    a   range      of   medium    work    (Tr.   19).   See    id.   §§

404.1545(a)(1) (“Your [RFC] is the most you can still do despite

your limitations.”), 404.1567(c) (defining medium work). At step

four, the ALJ found that this RFC would allow her to do her past

relevant work (Tr. 22-23). The ALJ alternatively found at step

five that, even if she could not do her past relevant work, she

could do other work existing in significant numbers in the national

economy (Tr. 23-24). The ALJ thus concluded that Ms. Bond was not

disabled (Tr. 22-24).

     “On    judicial      review,      an    ALJ’s    factual   findings     [are]

‘conclusive’ if supported by ‘substantial evidence.’ See Biestek

v. Berryhill, 139 S. Ct. 1148, 1153 (2019) (quoting 42 U.S.C. §

405(g)). The substantial evidence threshold “is not high,” and

“defers to the presiding ALJ, who has seen the hearing up close.”

Id. at 1154, 1157. The substantial evidence standard is even less

demanding   than    the     “clearly    erroneous”     standard     that   governs

appellate      review     of    district      court    fact-finding—itself        a

deferential standard. Dickinson v. Zurko, 527 U.S. 150, 152-53

(1999). Substantial evidence is the type of evidence that would

suffice, at trial, to avoid a directed verdict. See NLRB v.

                                    Page 4 of 8
 Case: 6:20-cv-00097-JMH Doc #: 16 Filed: 08/11/21 Page: 5 of 8 - Page ID#: 545



Columbian Enameling & Stamping Co., 306 U.S. 292, 300 (1939). It

is “more than a mere scintilla” and “means—and means only—such

relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Biestek, 139 S. Ct. at 1154 (internal

quotation omitted). A court may not try the case de novo, resolve

conflicts in the evidence, or decide questions of credibility. See

Ulman v. Comm’r of Soc. Sec., 693 F.3d 709, 713 (6th Cir. 2012).

Even if the Court were to resolve the factual issues differently,

the ALJ’s decision must stand if supported by substantial evidence.

See Tyra v. Sec’y of Health & Human Servs., 896 F.2d 1024, 1028

(6th Cir. 1990).

       Dr. Brooks opined that Ms. Bond was “unable to work” and might

“well be permanent[ly] disabled from driving trucks, etc.”; and

Ms. Croucher opined that she was “unable to work at her usual job”

(Tr. 386, 396). The ALJ was not required to “provide any analysis

about how [she] considered such evidence in [her] . . . decision.”

Id.,    §   404.1520b(c).    The    ALJ   found   that   this     evidence    was

“inherently neither valuable nor persuasive” (Tr. 21). Part of Ms.

Croucher’s statement did qualify as a medical opinion, however;

she wrote that Ms. Bond was precluded from prolonged sitting,

standing, and walking. (Tr. 396).

        The ALJ agreed that Ms. Croucher’s opinion was supported by

her    explanation,   which    would      tend   to   make   an   opinion    more

persuasive. (Tr. 21). 20 C.F.R. § 404.1520c(c)(1). “However,” the

                                   Page 5 of 8
 Case: 6:20-cv-00097-JMH Doc #: 16 Filed: 08/11/21 Page: 6 of 8 - Page ID#: 546



ALJ continued, “it is inconsistent with recent treatment notes”

showing significant improvement after surgery, including normal

physical   examinations      and    independent    daily   functioning      (as

discussed in detail above in relation to Ms. Bond’s reported

symptoms). (Tr. 21). Id., § 404.1520c(c)(2). The ALJ therefore

found that this opinion was not persuasive (Tr. 21).

     The ALJ found that Dr. Dawson’s prior administrative medical

finding that there was insufficient evidence to evaluate Ms. Bond’s

claims at the time the doctor reviewed the evidence was persuasive

(Tr. 21, 68-69). See 20 C.F.R. § 404.1513a(b)(1). The ALJ

recognized, however, that “[m]ost of the treatment notes in the

record are from 2018, which is after Dr. Dawson’s review” (Tr.

21). Nevertheless, the ALJ found Dr. Dawson’s opinion to be

“persuasive”. (Tr. 21). The ALJ then assessed Ms. Bond’s RFC based

on her “activities of daily living, the, medical record, and other

evidence of record” (Tr. 21). The ALJ found that Ms. Bond had the

RFC to do a range of medium work. (Tr. 19). In reaching this

conclusion, the ALJ considered Ms. Bond’s reported symptoms, the

opinion evidence, prior administrative medical findings, and the

rest of the record. (See Tr. 19-22).

     The Court recognizes that its role in reviewing a final

decision of the Commissioner is limited. That said, the Court

agrees with the Plaintiff that the record contains nothing to

support the ALJ’s finding that the Plaintiff possessed the residual

                                   Page 6 of 8
 Case: 6:20-cv-00097-JMH Doc #: 16 Filed: 08/11/21 Page: 7 of 8 - Page ID#: 547



functional capacity to perform medium work. This finding flies in

the face of the uncontroverted opinion from the neurosurgeon who

performed        a    spinal    fusion   on      the   Plaintiff.     In    fact,    the

neurosurgeon opined that Plaintiff was “unable to work” and might

“well      be    permanent[ly]        disabled    from      driving   trucks,      etc.”

Moreover, it was error for the ALJ to find Dr. Dawson’s report to

be “persuasive” when the physician himself stated that there was

insufficient evidence to evaluate Ms. Bond’s claims at the time

the doctor reviewed the record. This was particularly egregious

when Dr. Dawson did not have the reports of Dr. Brooks and

Physician’s Assistant Croucher’s in front of him.

     Accordingly,

     IT IS ORDERED herein as follows:

     (1)        That the above-styled action be, and the same hereby is,

                REMANDED to the Commissioner for further proceedings

                consistent herewith.

     (2)        Defendant’s motion for summary judgment (DE 15) is

                DENIED without prejudice.

     (3)        Plaintiff’s motion for summary judgment is GRANTED                  (DE

                13)   insofar    as    the   matter    is    remanded      for   further

                proceedings.

     This the 11th day of August, 2021.




                                      Page 7 of 8
Case: 6:20-cv-00097-JMH Doc #: 16 Filed: 08/11/21 Page: 8 of 8 - Page ID#: 548




                                Page 8 of 8
